Case 4:19-cv-00180-ALM-KPJ Document 174 Filed 10/31/19 Page 1 of 2 PageID #: 4001



                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  Edward Butowsky,

       Plaintiff,

  v.
                                                       Case No. 4:19-cv-180
  Michael Gottlieb, et al.,

       Defendants


                               NOTICE OF NON-OPPOSITION

         NOW COMES Edward Butowsky, the Plaintiff, giving notice that he does not

  oppose the dismissal of his civil rights claims against Defendants Michael Gottlieb,

  Meryl Governski, and Boies Schiller Flexner LLP (“BSF Defendants”) as they requested

  in the MOTION     TO   DISMISS   AND   SUPPORTING MEMORANDUM    FOR    DEFENDANTS GOTTLIEB,

  GOVERNSKI,    AND   BOIES SCHILLER FLEXNER LLP (Doc. No. 41), provided that the claims

  are dismissed without prejudice. The relevant claims are found in Paragraphs 120-122 of

  the SECOND AMENDED COMPLAINT.

                                               Respectfully submitted,

                                               /s/ Ty Clevenger
                                               Ty Clevenger
                                               Texas Bar No. 24034380
                                               P.O. Box 20753
                                               Brooklyn, New York 11202-0753
                                               (979) 985-5289
                                               (979) 530-9523 (fax)
                                               tyclevenger@yahoo.com

                                               Attorney for Plaintiff Edward Butowsky

                                                -1-
Case 4:19-cv-00180-ALM-KPJ Document 174 Filed 10/31/19 Page 2 of 2 PageID #: 4002



                           CERTIFICATE OF CONFERENCE

         I certify that I conferred with Paul Skiermont, counsel for the BSF Defendants, via
  an extended email discussion between October 22, 2019 and October 28, 2019 regarding
  the foregoing notice. The BSF Defendants do not oppose the non-opposition, but they
  contend that the civil rights claims should be dismissed with prejudice.

                                            /s/ Ty Clevenger
                                            Ty Clevenger



                              CERTIFICATE OF SERVICE

         I certify that a copy of this document was filed electronically with the Court's ECF
  system on October 31, 2019, which should result in automatic notification to all counsel
  of record.

                                            /s/ Ty Clevenger
                                            Ty Clevenger




                                             -2-
